DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 December 2020 has been entered.

Response to Amendment
In view of the amendment, received 29 December 2020, the previous rejection under 35 USC 112(b) regarding claim 1, line 14, reciting “sequentially repeat (i) and (ii)” has been withdrawn.
In view of the amendment, received 29 December 2020, the previous rejection under 35 USC 112(b) regarding claim 3 reciting “the controller is configured to alternately perform (i) and (ii)” has been withdrawn.

Response to Arguments
Applicant’s arguments, see pgs. 9-10, filed 29 December 2020, with respect to “super-resolution image” have been fully considered and are persuasive.  The rejection under 35 USC 112(b) regarding “super-resolution image” has been withdrawn. 

Allowable Subject Matter
Claims 1-15 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-13 and 20-21, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a microscope apparatus comprising: namely, in response to a first user instruction, the controller is configured to repeat a sequence of (i) and (ii) in which a first execution of (ii) interposes between a first execution of (i) and a second execution of (i) in the sequence and the controller is configured to cause the image processing unit to generate a plurality of super-resolution images, each super-resolution image being generated from two or more images captured in one execution of (i) such that consecutive reproduction of the plurality of super-resolution images generated from respective repetitions of (i) creates a moving picture of contents of the sample.
Regarding claims 14 and 22, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, an observation method comprising: namely, capturing the image includes in response to a first user instruction, the capturing of the image comprises repeating a sequence of (i) and (ii) in which a first execution of (ii) interposes between a first execution of (i) and a second execution of (i) 
Regarding claims 15 and 23, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a non-transitory computer-readable medium storing a control program causing a computer to execute control of a microscope apparatus comprising: namely, the control comprising in response to a first user instruction, the control comprising repeating a sequence of (i) and (ii) in which a first execution of (ii) interposes between a first execution of (i) and a second execution of (i) in the sequence, and the image processing comprising generating a plurality of super-resolution  images, each super-resolution image being generated from two or more images captured in  one execution of (i) such that consecutive reproduction the plurality of super- resolution images generated from respective repetitions of (i) creates a moving picture of contents of the sample..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286.  The examiner can normally be reached on Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884